Name: Regulation (EEC) No 205/73 of the Commission of 25 January 1973 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: agricultural policy;  information technology and data processing;  farming systems;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31973R0205Regulation (EEC) No 205/73 of the Commission of 25 January 1973 on communications between Member States and the Commission concerning oils and fats Official Journal L 023 , 29/01/1973 P. 0015 - 0018 Finnish special edition: Chapter 3 Volume 5 P. 0091 Swedish special edition: Chapter 3 Volume 5 P. 0091 Greek special edition: Chapter 03 Volume 9 P. 0035 Spanish special edition: Chapter 03 Volume 6 P. 0201 Portuguese special edition Chapter 03 Volume 6 P. 0201 REGULATION (EEC) No 205/73 OF THE COMMISSION of 25 January 1973 on communications between Member States and the Commission concerning oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/ECC (1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (ECC) No 1547/72 (2), and in particular Articles 10 (3), 11 (5), 13 (4), 17 (3), 26 (3) and 27 (5) thereof; Having regard to Council Regulation No 162/66/EEC (3) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Articles 3 (4), 8 and 9 thereof; Having regard to Council Regulation No 115/67/EEC (4) of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point, and in particular Article 7 thereof; Having regard to Council Regulation No 142/67/EEC (5) of 21 June 1967 on export refunds on colza, rape and sunflower seeds, as last amended by Regulation (EEC) No 2556/70 (6), and in particular Article 6 thereof; Having regard to Council Regulation No 143/67/EEC (7) of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils, as last amended by Regulation (EEC) No 2077/71 (8), and in particular Article 7 thereof; Having regard to Council Regulation (EEC) No 155/71 (9) of 26 January 1971 on the production refund on olive oil used in the manufacture of certain preserved foods, and in particular Article 6 thereof; Having regard to Council Regulation No 171/67/EEC (10) of 27 June 1967 on export refunds and levies on olive oil, as last amended by Regulation (EEC) No 444/72 (11), and in particular Article 11 thereof; Having regard to Council Regulation (EEC) No 2311/71 (12) of 29 October 1971 on the subsidy for olive oil, as last amended by Regulation (EEC) No 2323/72 (13), and in particular Article 9 (2) thereof; Whereas, in order to ensure sound management of the market in oils and fats, Member States must keep the Commission informed about the working of the various measures provided for in Regulation No 136/66/EEC ; whereas to that end certain information on the situation with regard to production, markets and the pattern of trade in oils and fats must be communicated by Member States to the Commission at regular intervals; Whereas, however, such communications should be kept to a strict minimum and should make allowance for the administrative facilities at present available in the Member States; Whereas, in the interests of efficient administration all the obligations falling on Member States as regards the information to be sent at regular intervals to the Commission should be included in this Regulation; Whereas Commission Regulation (EEC) No 1486/69 (14) of 28 July 1969 on communications between Member States and the Commission concerning oils and fats schould be repealed; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: PART A Olive oil Article 1 With regard to the subsidy referred to in Article 10 of Regulation No 136/66/EEC, for each of the (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 165, 21.7.1972, p. 1. (3)OJ No 197, 29.10.1966, p. 3393/66. (4)OJ No 111, 10.6.1967, p. 2196/67. (5)OJ No 125, 26.6.1967, p. 2461/67. (6)OJ No L 275, 19.12.1970, p. 8. (7)OJ No 125, 26.6.1967, p. 2463/67. (8)OJ No L 220, 30.9.1970, p. 1. (9)OJ No L 22, 28.1.1971, p. 5. (10)OJ No 130, 28.6.1967, p. 2600/67. (11)OJ No L 54, 3.3.1972, p. 6. (12)OJ No L 244, 30.10.1971, p. 7. (13)OJ No L 249, 4.11.1972, p. 4. (14)OJ No L 186, 30.7.1969, p. 7. qualities of olive oil corresponding to the definitions given in 1 and 4 of the Annex to that Regulation: A. Producer Member States shall inform the Commission: 1. during the month following the final date fixed for each marketing year for lodging applications for subsidies to be granted, of the quantities of oil for which applications for subsidies have been lodged; 2. during the month following that in which payment of the subsidy to be granted for each marketing year has been effected, (a) of the quantities of oil for which application for subsidies have been lodged but which have not been recognized as eligible for the subsidy, (b) of the quantities of oil on which the subsidy has been paid and the amounts of such payments; 3. where the full amount of the subsidy has not been paid during the marketing year, or at the latest by the end of the first month of the following marketing year, (a) of the quantities of oil which have not been recognized as eligible for the subsidy, (b) of the quantities of oil on which the subsidy has been paid and the amounts of such payments; 4. not later than 15 January of each marketing year, in a report covering previous marketing years, (a) of the quantities of oil which have not been recognized as eligible for the subsidy, (b) of the quantities of oil on which the subsidy has not yet been paid. B. Italy shall inform the Commission each month of the quantities of oil for which applications for subsidies were lodged during the preceding month. Article 2 With regard to the intervention measures referred to in Article 11 of Regulation No 136/66/EEC, producer Member States shall notify the Commission: A. With regard to buying-in: (a) within 15 days of buying-in, of the quantities, qualities and place of taking over of the olive oil bought in by the intervention agencies ; however, if substantial quantities are offered, the Member State concerned shall immediately inform the Commission; (b) during the first month of each quarter, of the cases in which the provisions of Commission Regulation (EEC) No 785/67/EEC (1) of 30 October 1967 on the buying-in of olive oil by intervention agencies, as last amended by Regulation (EEC) No 2501/71 (2), were applied during the preceding quarter. B. With regard to sales: within 15 days of sale, of the quantities and qualities of olive oil sold by the intervention agency, indicating where they were stored at the time of sale ; a distinction shall be made between sales on the Community market and sales for export. Article 3 Member States shall communicate to the Commission all the information necessary for determining the cif price referred to in Article 13 of Regulation No 136/66/EEC and the free-at-frontier price referred to in Article 3 of Regulation No 162/66/EEC as soon as such information is available. Article 4 1. Member States shall notify the Commission: (a) on the 5th and 20th of each month for the preceding fortnight, in the case of the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC; (b) during the first month following the end of each marketing year, in the case of the products listed in Article 1 (2) (d) and (e) of that Regulation; of the quantities for which import or export licences were issued ; an indication shall be given of the quantities imported from Greece, Morocco, Tunisia, Spain or Turkey and of the quantities for which advance fixing was approved. (1)OJ No 264, 31.10.1967, p. 11. (2)OJ No L 258, 23.11.1971, p. 7. If a Member State considers that importation or exportation of the quantities covered by applications for licences or advance fixing lodged in that State threatens to disturb the market, that Member State shall immediately inform the Commission, indicating, in the manner already specified, the quantities for which licences or advance fixing have been applied for but not yet issued or approved and the quantities for which licences have been issued and applications for advance fixing approved during the current fortnight. 2. For the purposes of this Article: (a) "the fortnight preceding the 5th of each month" means the period from the 16th to the end of the month preceding the date specified; (b) "the fortnight preceding the 20th of each month" means the period from the 1st to the 15th of that month. Article 5 With regard to the production refund referred to in Article 19 of Regulation No 136/66/EEC, Member States shall inform the Commission during the first month of each marketing year of the quantities of olive oil subjected to control during the preceding marketing year. Article 6 With regard to the import and export licences referred to in Article 17 of Regulation No 136/66/EEC, Member States shall inform the Commission during the first month of each marketing year of the quantities for which the securities referred to in Article 6 of Commission Regulation (EEC) No 2637/70 (1) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 2256/71 (2), were forfeited during the preceding marketing year. PART B Oil Seeds Article 7 With regard to the intervention measures referred to in Article 26 of Regulation No 136/66/EEC, Member States shall inform the Commission: (a) within 15 days of buying-in, of the quantities, quality and place of taking over of seeds bought in by the intervention agencies ; if substantial quantities are offered, the Member States concerned shall immediately inform the Commission; (b) within 15 days of sale, of the quantities and qualities of seeds sold by the intervention agencies, indicating where they were held at the time of sale ; a distinction shall be made between sales on the Community market and sales for export; (c) during the first month of each quarter, the cases in which the provisions of Article 6 (4) of Commission Regulation No 282/67/EEC (3) of 11 July 1967 on detailed rules for intervention for oil seeds, as last amended by Regulation (EEC) No 1594/72 (4), were applied during the preceding quarter. Article 8 1. With regard to the subsidy referred to in Article 27 of Regulation No 136/66/EEC, Member States shall notify the Commission: (a) not later than Wednesday each week, of the quantities of seeds for which applications for the AP part of the Community subsidy certificate referred to in Article 4 of Council Regulation (EEC) No 2114/71 (5) of 28 September 1971 on the subsidy for oil seeds, as last amended by Regulation (EEC) No 2730/71 (6), have been lodged during the preceding week; (b) not later than Wednesday each week, of the quantities of seeds for which application for the ID part of the Community subsidy certificate have been lodged during the preceding week, indicating: - the quantities for which the amount of the subsidy was fixed in advance; - the quantities to which the subsidy in force on they day they were placed under control at the oil-mill applies; (c) not later than Thursday each week, of the quantities of seeds subjected during the preceding week to the control referred to in Article 9 of Regulation (EEC) No 2114/71; (1)OJ No L 283, 29.12.1970, p. 15. (2)OJ No L 237, 22.10.1971, p. 25. (3)OJ No 151, 13.7.1967, p. 1. (4)OJ No L 169, 27.7.1972, p. 18. (5)OJ No L 222, 2.10.1971, p. 2. (6)OJ No L 282, 23.12.1971, p. 18. (d) during the first month following the end of each marketing year, of the quantities of seeds subjected to the control referred to in Article 9 of Regulation No 2114/71/EEC which during that marketing year were found to be no longer eligible for the subsidy; (e) during the first month following the end of each marketing year, of the quantities for which the deposits provided for in Article 5 (2) and Article 9 (2) of Regulation No 2114/71/EEC were forfeited during that marketing year. 2. However, if the quantities referred to in paragraph 1 (d) and (e) substantially exceed the quantities to be regarded as normal, the Member State concerned shall immediately inform the Commission. 3. If a Member State considers that the quantities for which applications for the advance fixing of the subsidy are lodged in accordance with the procedure in force bear no relation to the normal disposal of seeds harvested within the Community, that Member State shall immediately inform the Commission, indicating the quantities for which applications for the advance fixing of the subsidy have been lodged but for which the certificates have not yet been issued and the quantities for which advance fixing certificates have been issued since the last notification. Article 9 With regard to the measures on denaturing adopted pursuant to Article 27 (5) of Regulation No 136/66/EEC, Member States shall notify the Commission, during the first month following the end of each marketing year, of the quantities of seeds or mixtures from third countries imported in a denatured form or subjected to the denaturing process during that marketing year. However, if a Member State considers that these quantities of seeds or mixtures bear no relation to the quantities which can normally be used for purposes for which denaturing is necessary, that Member State shall immediately inform the Commission. Article 10 1. With regard to the export refund referred to in Article 28 of Regulation No 136/66/EEC, Member States shall notify the Commission: (a) during the first week of each month, of the quantities for which applications for the advance fixing of the refund have been lodged during the preceding month in accordance with the procedure in force; (b) before the 16th of each month, of the quantities exported which benefited during the preceding month from the refund in force on the day of exportation; (c) during the first month following the end of each marketing year, of the quantities for which the guarantee referred to in Article 4 of Regulation No 142/67/EEC was forfeited during that marketing year. 2. If a Member State considers that the quantities for which applications for the advance fixing of the refund lodged in that State in accordance with the procedure in force threaten to disturb the market, that Member State shall immediately inform the Commission. Article 11 Member States shall communicate to the Commission all the information necessary for determining the world market price referred to in Article 29 of Regulation No 136/66/EEC as soon as such information is available. Article 12 Member States shall communicate to the Commission all the information necessary for the assessment of the situation with a view to the application of Article 3 (6) of Regulation No 136/66/EEC as soon as such information is available. Article 13 Regulation (EEC) No 1486/69 is hereby repealed. Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI